IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

 

Mary Buckles,
On behalf of herself and those Case No. 3:18-cv-355
similarly situated,
Plaintiff, Judge Walter H. Rice
v. Magistrate Judge Michael J. Newman
EUBA Corp., et al.,
Defendants.

 

 

[PROPOSED] ORDER APPROVING PaRTIES’ FLSA AND STATE WAGE Law
SETTLEMENTS

 

CONSIDERING the record of these proceedings, the settlement agreements, and the
Unopposed Motion for Settlement Approval and finding that the resolution presented constitutes
a fair and reasonable settlement of a bona fide dispute between the Parties and finding good cause
exists for granting the same:

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the current Motion for
Settlement Approval be and is hereby granted.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Settlement and
Release Agreements executed by Mary Buckles, and the terms and conditions therein are hereby

approved.
IT IS FURTHER ORDERED, ADJUDGED, and DECREED that the above-captioned
lawsuit js dismissed with prejudice, with each party to bear their own respective court costs,
attorney’s fees and expenses. The Court shall retain jurisdiction to enforce the terms of the

settlement agreement.

Dey born
THUS DONE AND SIGNED on this ,414, day of Neve t“2019 in Coksenburs, Ohio.

Lr NGae”
Honorable Walter H. Rice
United States District Court Judge
